Title: To Benjamin Franklin from the Comte de Milly et al., [before 10 May 1783]
From: Milly, Nicolas-Christiern de Thy, comte de
To: Franklin, Benjamin


[before May 10, 1783]
Mrs. Le Cte. de Milly, Mis. De La Salle, & Cte. de Préaux Vble. Ex vble. & Membres de La Loge des IX soeurs Sont venus pour rendre leurs devoirs a Monsieur Franklin & le prevenir que la fête a L’occasion de La paix qui Se donne le 12. mai a la redoute chinoise fbg. & foire st. laurent Commencera a 6. heures du soir, & qu’il est instemment prié d’y être rendû a 7. heures au plus tard. Suivant Son aveu & Sa promesse il est annoncé & le public Seroit desolé d’être privé de la presence du grand homme qui après avoir instruit l’univers a rompû les fers de sa patrie & donne des loix utiles & Sages au peuple nouveau qui lui doit Sa consistance & Sa liberté.
 
Addressed: A Monsieur / Monsieur Franklin Ministre des XIII. etats / unis de L’amerique / a Passy
